FILED IN
                                                                                     1ST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS

                   Ogden, Gibson, Broocks, Longoria & Hall, l.l.p., 9 fi 9nlc
                                                  ATTORNEYS                            JU1N *° CUU
                                          1900 PENNZOIL SOUTH TOWER                  Christopher A. PRINE
                                                711 LOUISIANA                        WiHia.ur
                                              HOUSTON, TEXAS 77002                  CLERK

William W. Ogden                                                                         Tel:. (713)844-3000
Direct Line: (713) 84Mr. Chris Daniel
June 24,2015
Page 2


        Appellants, the Johnson Parties, requested Joint Exhibit 1 (the book) and Joint Exhibit 2
(the 2008 trial transcript) be included in the Clerk's Record in their initial request in this case
filed February 27, 2015. Despite this request, neither the book nor the trial transcript were filed.
So Appellees,the Phillips Parties, included in their supplemental request that Joint Exhibit 1 (the
book) and Joint Exhibit 2 (the 2008 trial transcript) be included in a supplemental record. That
supplemental request was filed on March 4,2015.

       Despite the requests of both parties, neither Joint Exhibit 1 (the book) nor Joint Exhibit 2
(the 2008 trial transcript) were filed in the First Court of Appeals.

       So on June 1, 2015, both Appellants and Appellees jointly requested that the clerk again
prepare and file Joint Exhibit 1 (the book) and Joint Exhibit 2 (the 2008 trial transcript) in the
appellate record.

       Appellants and Appellees both know that Joint Exhibit 1 (the book) and Joint Exhibit 2
(the 2008 trial transcript) Were properly filed in the 333rd District Court. Both parties briefed
both joint exhibits extensively. The Judge referred to both joint exhibits during several court
hearings and in his final order.

       Nevertheless, in the event that the joint exhibits have somehow been misplaced over
time, additional copies of Joint Exhibit 1 (the book) and Joint Exhibit 2 (the 2008 trial transcript)
were efiled on June 1, 2015.

       As of this writing, despite multiple requests from both parties over the past four months,
Joint Exhibit 1 (the book) has still not been filed as part of the Clerk's Record on appeal. It
appears that Joint Exhibit 2 (the 2008 trial transcript) was filed on June 17, 2015. The appeal
cannot go forward until both joint exhibits are filed.

        To add insult to injury, I today received the attached invoice for $2,583, as attorney for
Appellees, the Phillips Parties, apparently as costs for filing Joint Exhibit 2 (the 2008 trial
transcript). This is not a cost chargeable to Appellees. This cost is chargeable to Appellants, the
Johnson Parties, Who first requested that Joint Exhibit 2 (the 2008 trial transcript) be included in
the Clerk's Record on February 27,2015.

       Please correct your records to invoice the cost of the entire Clerk's Record, including
Joint Exhibit 1 (the book) and Joint Exhibit 2 (the 2008 trial transcript) as costs chargeable to
Appellants, the Johnson Parties.      Their attorney, Mr. Patrick Zummo, is copied on this
correspondence. Please also complete the Clerk's Record by filing with the First Court of
Appeals a complete copy of Joint Exhibit 1 (the book).
Mr. Chris Daniel
June 24, 2015
Page 3


        I add a personal comment, and an offer to help. Anyone who thinks that electronic filing
"simplifies" anything should have his or her head examined. I have had a hard copy of Joint
Exhibit 1 (the book), and three notebook binders of Joint Exhibit 2 (the 2008 trial transcript),
sitting onmybookshelf for thepast three years. If it will help anyone, or if theclerk's office will
permit it, I will put myhard copies in a box, bring the box down to the courthouse, and deliver it
in person to an assistant clerk, who can file stamp it with the traditional stamp to show date and
hour of receipt. That way, I will know that it has been delivered, and presumably, the person to
whom I delivered it Will know where it is.

                                             Very truly yours,

                                             Ogden Gibson Broocks
                                                Longoria & Hall, L.L.P.




                                                     WillianiW/dgden
                                                     Attorneys for the Phillips Parties
WWO:lc
Enclosure


cc:      Mr. Duane C. Gilmore
         HCDC - Civil/Family Post-Trial
         P.O. Box 4651
         Houston, TX 77210-4651

         Mr. Patrick Zummo
         Two Houston Center
         909 Fannin, Suite 3500
         Houston, TX 77010

         Mr. Christopher A. Prine
         Clerk, First Court of Appeals
         301 Fannin Street
         Houston, TX 77002
6/24/2015      10:03     Remote ID               Remote               ID                                                              D 2/2




                        •HARPIS C C)U NTY DISTRICT CLERK
                                                                           JUNE 23, 2015

  WILLIAM W OGDEN
  OGDEN GIBSON BROOCKS LONGORIA & HALL LLP
  1900 PENNZOEL SOUTH TOWER
  711 LOUISIANA
  HOUSTON TX 77002
  FAX: 713-844-3030 PHONE: 713-844-3000E-MAIL; bogden@ogblh,coin

  Re: Case No: 2011-14027; Appellate No: 01-15-00173-CV
      JOAN JOHNSON, KALETA JOHNSON, SETH JOHNSON AND WTRT BLAFFER VS. MTCHAEL PHILLIPS, SPINDLE TOP
      PUBLISHING, AND PHILLIPSAKERSWOMACP.C.,
      IN THE 333RD DISTRICT COURT

 Dear Customer:


 This letter is lo klbrrii you of (lie balance, which represents the cost to our office of preparing, at your request, the Supplemental
 Clerk'srecord in the above numbered case. Rule (35.3) of the Texas Rules of Appellate Procedure requires thatpayment of this cost
 be remittedto our officeprior to forwarding the clerk's record to theCourt of Appeals.
                               - - - - — - • -      -   --   •   '•   -




                                                                                                                                 |
 2ND SUPPLEMENTAL CLERKS RECORD                                                                            S2,585.00             I
    LESS INDEX PAGE(S)                                                                                         $1.00              j
    LESS DEPOSIT PAID                                                                                          $0.00             1
    LESS PREVIOUSLY SUBMITTED PAGES                                                                            $1.00
                                                                                                                                 I
 DELIVERED TO THE FIRST COURT OF APPEALS                                                                                         1
                                                                                           BALANCE DUE     $2,583.00             I
 You may remit your payment in the form of attorney or law firm check, money order or cashier's check, payable to Chris Daniel,
 District Clerk, bymailing to: Chris Daniel, District Clerk, Attn: Civil/Family PostTrial, P.O. Box4651, Houston, TX 77210-4651.

 Payment also may be remitted in person at the following location: Chris Daniel, Distiict Clerk, Civil/Family Post Trial, 201 Caroline,
 Room 250, Houston, TX 77002.

 Please beinformed that this correspondence is die only notice you will receive from diis office regarding this payment.
                                                                            Sincerely,




                                                                            DUANE C GILMORE,
                                                                            Deputy District Clerk
                                                                            Civil/Family Post Trial




API    R04-30-92
        Ogden, Gibson,
Broocks, Longoria & Hall, l.l.p.
                                                                                                                    V*"°N
               ATTORNEYS
        I OOO PENNZOlL SOUTH TOWER                                                                                02 1P
              7 1 I LOUISIANA                                                                                     0003211274       JUN 24 2015
                                                                                                                  MAILED FROM ZIP CODE 77002
         HOUSTON, TEXAS 77002
                                                        Mr. Christopher A. Prine
                                                        Clerk, First Court of Appeals
                                                        301 Fannin Street
                                                        Houston, TX 77002
                                     '•-"-i.ss'.&.ici./'Eues   ,_.-,j xzz   .ji|Maiii|iuiiiipi|iiii]i|Muiihi.iii|])i'ii»bH|}iVM"